Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Colannino (US2013/0071794), which shows all of the claimed limitations.  Colannino shows: 
1. An electrostatically controllable burner, comprising: 2a first electrode and a second electrode spaced apart to define a gap, the first electrode 112 intersecting a fuel path directed toward the gap, the second electrode 116 intersecting an 3oxidizer path directed toward the gap, the first and second electrodes configured to, in 4response to an applied voltage, produce an electrostatic field sufficient to adjust a position of a 5flame produced within the gap (fig. 1,2,4,5).  
14. The electrostatically controllable burner of claim 1, wherein adjusting the 2position of the flame comprises adjusting the applied voltage or inversing a polarity of the 3applied voltage (Abstract).  
15. The electrostatically controllable burner of claim 1, wherein the 2electrostatic field is sufficient to adjust a shape of the flame (Abstract).  
16. The electrostatically controllable burner of claim 1, further comprising an 2electrical power supply connected to at least one of the first and second electrodes such that the 3electrical power supply generates a voltage difference between the first and second electrodes 4sufficient to generate the electrostatic field (para. 0024; fig. 1,2,4,5).  
309. The electrostatically controllable burner of claim 1, wherein at least one of the first and second electrodes comprises aluminum (para. 0057).  
112. A method of manipulating a flame, comprising: 2generating a stable flame in a gap defined by a first electrode spaced apart from a 3second electrode, the first electrode intersecting a fuel path directed toward the gap, the second electrode intersecting an oxidizer path directed toward the gap; 4generating an electrostatic field in the gap by applying a voltage to the first and 5second electrodes; and 6adjusting a position of the flame in the gap by adjusting the voltage applied to the 7first and second electrodes (see previous claims).  
113. The method of claim 12, wherein generating the stable flame in the gap 2comprises: 3passing a first gaseous mixture through the first electrode and into the gap; 4passing a second gaseous mixture through the second electrode and into the gap; 5and 6stabilizing the stable flame in the gap (see previous claims).  
114. The method of claim 13, wherein the first gaseous mixture comprises a 2gaseous hydrocarbon from a fuel source (para. 0043 – “gaseous or liquid fuel”) and the second gaseous mixture comprises oxygen from 3an oxidizer source.  
118. The method of claim 12, further comprising adjusting a shape of the flame 2by adjusting the voltage applied to the first and second electrodes (see previous claims).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Colannino (US2013/0071794), which discloses substantially all of the claimed limitations, including providing and controlling fuel and oxidant (para. 0039).
Nevertheless, Colannino fails to specifically recite an oxidizer source with an exit.
Official Notice is given that providing an oxidizer source aside from ambient air is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for greater control of the air/fuel mixture.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above limitation into the invention disclosed by Colannino, so as to provide for greater control of air/fuel mixture.

	

Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colannino (US2013/0071794), which discloses substantially all of the claimed limitations, including various voltage parameters (para. 0048).  
Nevertheless, Colannino fails to specifically recite the claimed ranges.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Colannino, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colannino (US2013/0071794), which discloses substantially all of the claimed limitations.  
Nevertheless, Colannino fails to specifically recite the first electrode being in the form of a mesh.
Official Notice is given that providing an electrode in the form of a mesh is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for manufacturing considerations, such as availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above limitation into the invention disclosed by Colannino, so as to provide for market considerations.

	

Allowable Subject Matter
Claims 16 and 17 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicants’ arguments with regard to the rejected claims have been considered, but are not deemed fully persuasive.
Applicant asserts that Colannino fials to anticipate claims 1 and 12 because these newly amended claims require the fuel and oxidizer paths towards the gap.  Applicant asserts that Colannino is configured to provide flow in a single direction.  
This assertion is unsubstantiated and incorrect.  
Unsubstantiated: Applicant fails to provide any explanation, let alone evidence to support the uni-directional conclusion.
Incorrect: Colannino clearly shows, in at least figure 5, fuel passing from below past electrode 112 towards the gap between electrodes 112 and 116.  Further the ambient air that acts as the oxidant for combustion is pulled into the gap between electrodes 112 and 116 (at least some of the ambient air around electrode 116 will inherently be pulled down).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

May 31, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762